Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s response filed on October 31, 2022 is acknowledged. Claims 1 and 10 have been amended.  Claims 21-26 have been added.  Claims 1-26 are currently pending and under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on October 31, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
				           Terminal Disclaimer

3.	The terminal disclaimer filed on October 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application 11421227, 10920222 and 17029860 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Rejections Withdrawn
4.	In view of Applicant’s approved terminal disclaimer, the rejection of claims 1-4, 10-12, 15-18 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18-20, 25-26 and 28 of U.S. Patent No. 10,920,222 B2 is withdrawn. 

5.	In view of Applicant’s approved terminal disclaimer, the rejection of claims 1, 3, 6-9, 11-12 and 15-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12-13, 15-16, 20, 22, 24 and 25 of U.S. Patent Application 17/199,106, now patent 11421227 is withdrawn. 
6.	In view of Applicant’s approved terminal disclaimer, the provisional rejection of claims 1-6 and 10-20 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 16-26, 28 and 30-32 of copending Application No. 17/029,860 (reference application US 2021/0009996 A1) is withdrawn. 
New Grounds of Objection and Rejection
Claim Objections
7.	Claim 14 is objected to because of the following informalities:  said claim depends upon a rejected based claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-11, 16-17, 19-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bikard et al., WO2014/124226 A1; Published: 8/14/14.
Independent claim 1 is drawn to a method of selectively killing first bacteria in a subject, the method comprising: selectively killing the first bacteria in the subject by cutting a target site comprised by the genomes of the first bacteria using an RNA-guided Cas nuclease, wherein the method comprises administering to the subject a nucleic acid sequence comprising or encoding one or more guide RNAs (gRNAs), wherein the one or more gRNAs hybridize to the target site to guide the Cas nuclease to cut the target site, thereby killing the first bacteria, wherein the subject comprises second bacteria of one or more strains or species that are different from that of the first bacteria, wherein the genomes of the second bacteria do not comprise the target site, wherein the genomes of the second bacteria are not cut by the Cas nuclease in the subject, whereby second bacteria survive in the presence of the Cas nuclease in the subject, and wherein the number of the first bacteria is reduced at least 100-fold by the first 30 minutes after exposing the subject to the one or more gRNAs.
Bikard et al. provide compositions and methods for selectively reducing the amount of antibiotic resistant and/or virulent bacteria in a mixed bacteria population, or reducing any other type of unwanted bacteria in a mixed bacteria population (see abstract; see paragraph 0018). Bikard demonstrates programmable sequence- specific antimicrobials using the RNA-guided Cas9 nuclease (see paragraph 0016-18; all and preceding meets claim 1, 16-17 and 25). As it pertains to the recitation “wherein the number of the first bacteria is reduced at least 100-fold by the first 30 minutes after exposing the subject to the one or more gRNAs” and claims reciting such (claims 2-6 and 20), the office takes the position that though the reference is silent in that regard, the art meets all of the steps of the method and thus using the same components in the same subject population with the same steps would necessarily lead to the same result. 
Moreover, Bikard discloses that in the targeting phase crRNA are used as antisense guides in cas/crRNA ribonucleoprotein complexes that cleave the nucleic acids of mobile genetic elements carrying a cognate sequence, known as the protospacer. In addition to spacer target complementary, the presence of a conserved short tri- or tetra-nucleotide sequence, known as the protospacer adjacent motif, is involved in CRISPR interference (see paragraph 0032; meeting the ‘capable’ limitation of claim 7&8).  Further, Bikard discloses that their target sequence in the bacteria comprises a specific sequence referred to as a protospacer adjacent motif or PAM. Said target sequences conform to the well-known N12-20NGG motif, wherein the NGG is the PAM sequence.  In some embodiments, a targeting RNA used in this disclosure will comprise or consist of a segment that is from 12-40 nucleotides in length (see paragraph 0041; meets claims 7-9).  CRISPR systems can be encoded by phagemids, which are plasmids modified to carry a phage packaging site and may also encode phage proteins. In some instances, phages are specific for a bacterial strain that is a member of Clostridium (see paragraph 0033; meeting claim 10-11, 19 and 23).  In some embodiments, a mixed bacteria population comprises at least two different strains or species of bacteria and can comprise from between two distinct types of bacteria, to up to a thousand distinct types of bacteria (see paragraph 0036; meeting claim 21-22).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 12-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bikard et al., WO2014/124226 A1; Published: 8/14/14, as applied to claims 1-11, 16-17, 19-23 and 25 above, and further in view of Mancha-Agresti et al., Molecular Therapy: Methods & Clinical Development, 2017; 4: 83-91.
Independent claim 1 is drawn to a method of selectively killing first bacteria in a subject, the method comprising: selectively killing the first bacteria in the subject by cutting a target site comprised by the genomes of the first bacteria using an RNA-guided Cas nuclease, wherein the method comprises administering to the subject a nucleic acid sequence comprising or encoding one or more guide RNAs (gRNAs), wherein the one or more gRNAs hybridize to the target site to guide the Cas nuclease to cut the target site, thereby killing the first bacteria, wherein the subject comprises second bacteria of one or more strains or species that are different from that of the first bacteria, wherein the genomes of the second bacteria do not comprise the target site, wherein the genomes of the second bacteria are not cut by the Cas nuclease in the subject, whereby second bacteria survive in the presence of the Cas nuclease in the subject, and wherein the number of the first bacteria is reduced at least 100-fold by the first 30 minutes after exposing the subject to the one or more gRNAs.
Bikard et al. teach the limitations as set forth supra.
Bikard et al. do not specifically teach conjugative plasmids that are delivered from a carrier bacterium, as recited in dependent claim 12-13 and 24.
Mancha-Agresti et al. teach new broad range plasmids for DNA delivery. They teach that Lactic acid bacteria (LAB) have been reported to be useful for mucosal delivery of different molecules, like heterologous proteins, vaccine, and plasmids.  Humans have been consuming this LAB for centuries through fermented foods, LAB have the capacity to transform sugar in lactic acid. Lactobacilli, lactococci, enterococci, streptococci, leuconostoc, and pediococci are the broad genera of these bacterial group; habitats, morphology, optimum temperature, pH and salt tolerance, and pathogenic potential are characteristics in which they differ.  Lactobacilli and Lactococcus lactis are considered “generally recognized as safe” (GRAS) according to the U.S. Food and Drug Administration (FDA). They also fulfill criteria of the competent Qualified Presumption of Safety (QPS) according to the European Food Safety Authority (EFSA). 
Moreover, the bacteria has been broadly engineered for heterologous expression, as well as for plasmid expression vector delivery, directly inside eukaryotic cells, for DNA vaccine, or as therapeutic vehicle. This work describes the characteristics of a new plasmid, pExu (extra chromosomal unit), for DNA delivery using L. lactis and evaluates its functionality both by in vitro and in vivo assays. This plasmid exhibits the following features: (1) a theta origin of replication and (2) an expression cassette containing a multiple cloning site and a eukaryotic promoter, the cytomegalovirus (pCMV). The functionality of pExu:egfp was evaluated by fluorescence microscopy. The L. lactis MG1363 (pExu:egfp) strains were administered by gavage to Balb/C mice and the eGFP expression was monitored by fluorescence microscopy. The pExu vector has demonstrated an excellent stability either in L. lactis or in Escherichia coli. The eGFP expression at different times in in vitro assay showed that 15.8% of CHO cells were able to express the protein after transfection. The enterocytes of mice showed the expression of eGFP protein. Thus, L. lactis carrying the pExu is a good candidate to deliver genes into eukaryotic cells.
It would have been obvious before the effective filing date of the presently claimed invention to have the recited conjugative plasmid delivered from a carrier bacterium, particularly Lactobacillus with a reasonable expectation of success. This modification may be viewed as the substitution of a particular carrier for the conjugative plasmid. The skilled artisan would have been motivated to select a lactobacillus or Lactococcus as a carrier to deliver the conjugative plasmid because Mancha-Agresti et al. specifically teach that Lactic acid bacteria is well documented as a promising candidate for development of novel oral live vaccines and has been broadly engineered for heterologous expression, as well as for plasmid expression vector delivery, directly inside eukaryotic cells, for DNA vaccine, or as therapeutic vehicle. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). The skilled artisan would have had a reasonable expectation of success.
Accordingly, the subject matter of the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

10.	Claim 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bikard et al., WO2014/124226 A1; Published: 8/14/14, as applied to claims 1-11, 16-17, 19-23 and 25 above, and further in view of Sinkunas et al., The EMBO Journal (2011) 30, 1335–1342. 
Independent claim 1 is drawn to a method of selectively killing first bacteria in a subject, the method comprising: selectively killing the first bacteria in the subject by cutting a target site comprised by the genomes of the first bacteria using an RNA-guided Cas nuclease, wherein the method comprises administering to the subject a nucleic acid sequence comprising or encoding one or more guide RNAs (gRNAs), wherein the one or more gRNAs hybridize to the target site to guide the Cas nuclease to cut the target site, thereby killing the first bacteria, wherein the subject comprises second bacteria of one or more strains or species that are different from that of the first bacteria, wherein the genomes of the second bacteria do not comprise the target site, wherein the genomes of the second bacteria are not cut by the Cas nuclease in the subject, whereby second bacteria survive in the presence of the Cas nuclease in the subject, and wherein the number of the first bacteria is reduced at least 100-fold by the first 30 minutes after exposing the subject to the one or more gRNAs.
Bikard et al. teach the limitations as set forth supra.
Bikard et al. do not specifically teach that their Cas nuclease is Cas3, as recited in claim 18 and 26.
Sinkunas teaches that CRISPR is a recently discovered adaptive prokaryotic immune system that provides acquired immunity against foreign nucleic acids by utilizing small guide crRNAs (CRISPR RNAs) to interfere with invading viruses and plasmids. In Escherichia coli, Cas3 is essential for crRNA-guided interference with virus proliferation. Cas3 contains N-terminal HD phosphohydrolase and C-terminal Superfamily 2 (SF2) helicase domains. Cas3 possesses a single-stranded DNA (ssDNA)- stimulated ATPase activity, which is coupled to unwinding of DNA/DNA and RNA/DNA duplexes. Cas3 also shows ATP-independent nuclease activity located in the HD domain with a preference for ssDNA substrates. Cas3 ATPase/helicase domain acts as a motor protein, which assists delivery of the nuclease activity to Cascade–crRNA complex targeting foreign DNA.
It would have been obvious before the effective filing date of the presently claimed invention to employ Cas nuclease of Cas3 in methods suggested by Bikard et al. with a reasonable expectation of success. This modification may be viewed as the substitution of particular nuclease which were known and suggested in the art for being essential for crRNA-guided interference with virus proliferation as suggested by Sinkunas. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Accordingly, the subject matter of claims 18 and 26 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
11.	No claims are allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        December 4, 2022

/BRIAN GANGLE/Primary Examiner, Art Unit 1645